     Case 3:20-cv-00370-BAS-MSB Document 4 Filed 03/31/20 PageID.38 Page 1 of 2



 1 JENNER & BLOCK LLP
   Kate T. Spelman (Cal. Bar No. 269109)
 2 kspelman@jenner.com
   633 West 5th Street, Suite 3600
 3 Los Angeles, CA 90071-2054
   Telephone: (213) 239-5100
 4 Facsimile:   (213) 239-5199
 5

 6   Counsel for Defendants
     Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz
 7

 8

 9                           UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11

12 SEAN BURKE and JAMES POMERENE,                 Case No. 3:20-cv-00370-BAS-MSB
   Individually and on Behalf of All Others
13 Similarly Situated,                            DEFENDANTS CLEARVIEW AI,
                                                  INC., TON-THAT, AND
14                           Plaintiffs,          SCHWARTZ’S NOTICE OF MOTION
                                                  AND MOTION TO TRANSFER
15   v.                                           VENUE AND STAY CASE PENDING
                                                  DECISION ON TRANSFER
16 CLEARVIEW AI, INC., a Delaware
   Corporation; HOAN TON-THAT, an                 Hearing Date: May 4, 2020
17 Individual; RICHARD SCHWARTZ, an               NO ORAL ARGUMENT UNLESS
   Individual; and DOES 1 through 10,             REQUESTED BY THE COURT
18 inclusive,                                     Courtroom: 4B
                                                  Judge: The Hon. Cynthia A. Bashant
19                           Defendants.
20
21

22

23

24

25

26

27

28

                  NOTICE OF MOTION AND MOTION TO TRANSFER VENUE AND STAY CASE
                                                                CASE NO. 3:20-CV-00370-BAS-MSB
     Case 3:20-cv-00370-BAS-MSB Document 4 Filed 03/31/20 PageID.39 Page 2 of 2



 1         PLEASE TAKE NOTICE that on May 4, 2020 or as soon thereafter as counsel may
 2   be heard in Courtroom 4B of the Edward J. Schwartz United States Courthouse located at
 3   221 West Broadway, San Diego, CA, 92101, Defendants Clearview AI, Inc., Hoan Ton-T
 4   hat, and Richard Schwartz (“Clearview”) will appear before the Honorable Cynthia A.
 5   Bashant and will, and hereby do, move for an order transferring this action to the Southern
 6   District of New York and staying the case pending the Court’s decision on transfer.
 7         This Motion is based on this Notice of Motion and Motion, the attached
 8   Memorandum of Points and Authorities, the concurrently-filed Declaration of Thomas
 9   Mulcaire and exhibits thereto, and any additional evidence or argument that Clearview may
10   offer in its reply brief, at oral argument, or otherwise. This motion is made following the
11   conference of counsel that took place on March 18, 2020.
12

13   DATED: March 31, 2020                  JENNER & BLOCK LLP
14
                                       By: s/ Kate T. Spelman
15                                         Kate T. Spelman
                                           kspelman@jenner.com
16

17                                          Counsel for Defendants
                                            Clearview AI, Inc., Hoan Ton-That, and
18                                          Richard Schwartz

19

20
21

22

23

24

25

26

27

28

                                                 1
                   NOTICE OF MOTION AND MOTION TO TRANSFER VENUE AND STAY CASE
                                                                 CASE NO. 3:20-CV-00370-BAS-MSB
